Citation Nr: 1803846	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  12-26 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus, type II.  

2.  Entitlement to service connection for a toenail condition of the bilateral feet, to include onychomycosis and ingrown toenails ("toenail condition").

3.  Entitlement to service connection for a condition manifested by vitamin B12 deficiency, claimed as low iron in blood with enlarged red corpuscles ("hematologic condition"), to include as due to exposure to herbicides or as secondary to bladder cancer.

4.  Entitlement to service connection for bladder cancer, to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970, to include service in Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

A June 2011 rating decision denied entitlement to service connection for a toenail condition.  An April 2015 rating decision denied entitlement to service connection for a hematologic condition and bladder cancer and denied a petition to reopen a previously denied claim of entitlement to service connection for diabetes.

In March 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been prepared and associated with the claims file.

The Board notes that a claim of entitlement to service connection for diabetes mellitus was previously denied in August 2010 and January 2012 rating decisions.  The Board acknowledges that the RO implicitly reopened the Veteran's claim in a September 2016 statement of the case.  Despite the determination reached by the RO, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The issue has been recharacterized accordingly.

The issues of entitlement to service connection for a hematologic condition and bladder cancer are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a January 2012 rating decision, the RO denied entitlement to service connection for diabetes mellitus.  No timely appeal was received by VA, nor was any new and material evidence submitted within the applicable appeal period.

2.  Evidence received since the January 2012 rating decision is cumulative and redundant of evidence already of record, does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for diabetes mellitus, and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for diabetes mellitus.

3.  The evidence is in relative equipoise as to whether the Veteran's currently diagnosed toenail condition had its onset in service.


CONCLUSIONS OF LAW

1.  The January 2012 rating decision is final as to the claim of entitlement to service connection for diabetes mellitus.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156, 20.1103 (2017).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for diabetes mellitus.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (a) (2017).

3.  Resolving all doubt in favor of the Veteran, the criteria for establishing entitlement to service connection for a toenail condition have been met.  38 U.S.C. §§ 1110, 1154(b), 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

As the Board's decision to grant entitlement to service connection for a toenail condition is completely favorable, no further action with respect to that issue is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49747 (1992).

Regarding the Veteran's diabetes mellitus claim, VA's duty to notify was satisfied by way of a March 2015 letter to the Veteran.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  The Veteran has not identified any outstanding evidence, to include any other medical records, which could be obtained to substantiate his appeal.

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. New and Material Evidence

The Veteran's claim of entitlement to service connection for diabetes mellitus was previously denied, and the Veteran seeks to reopen the claim.

In general, RO rating decisions that are not timely appealed are final.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  The credibility of the evidence is presumed for the purpose of reopening, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the service connection claim.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

The Veteran initially filed a claim of entitlement to service connection for diabetes mellitus in March 2010.  In an August 2010 rating decision, the RO denied the claim on the basis that there was no current diagnosis of diabetes mellitus.  In June 2011, the Veteran filed another claim of entitlement to service connection for diabetes mellitus.  In a January 2012 rating decision, the RO denied the claim on the basis that no new and material evidence had been presented showing a diagnosis of diabetes mellitus.  The Veteran was notified of the decision and his appellate rights by a letter dated later that month.  The Veteran did not appeal that decision, nor did he submit any new and material evidence within a year of that rating decision.  The January 2012 rating decision therefore became final.  See 38 U.S.C. § 7105(c); 38 C.F.R. § 20.1103.

Relevant evidence of record at the time of the RO's January 2012 rating decision included VA and private treatment records and a VA examination report, none of which showed a diagnosis of diabetes mellitus.  Based on this evidence, the RO concluded that the Veteran did not have a diagnosis of diabetes mellitus and denied the Veteran's claim for service connection.

In January 2014, the Veteran requested that his claim of entitlement to service connection for diabetes mellitus be reopened.  Relevant additional evidence received since the RO's January 2012 rating decision includes additional VA treatment records, which do not show a diagnosis of diabetes mellitus.  To the contrary, a December 2015 VA treatment record reflects an assessment of "questionable history of impaired fasting glucose-Normal A1c, glucose now-no evidence to make diagnosis of diabetes.  Follow.  He badly wants diagnosis of DM to support his 'agent orange appeal.'"  Additionally, the Veteran testified at the March 2017 Board hearing that he had not been officially diagnosed with diabetes.  

While new in the sense that it was not previously reviewed by VA, the additional evidence does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for diabetes mellitus, that is, evidence that the Veteran currently has a diagnosis of diabetes mellitus.  In this regard, because the Veteran served in Vietnam, the only evidence needed to substantiate the claim is a current diagnosis of diabetes mellitus.  See 38 C.F.R. §§ 3.307, 3.309.  Thus, the new evidence, additional medical records and the Veteran's lay testimony showing no diagnosis of diabetes mellitus, is wholly against the claim, and merely reinforces the prior determination that the Veteran does not have diabetes mellitus.  In sum, the only defect existing at the time of the January 2012 rating decision, lack of a current disability, has not been cured, and, therefore, the new evidence does not relate to an unestablished fact necessary to establish the Veteran's claim.  38 C.F.R. § 3.156 (a).

Under these circumstances, the Board concludes that the criteria for reopening the claim of entitlement to service connection for diabetes mellitus are not met, and the January 2012 denial of the claim remains final.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen this finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

III. Service Connection

The Veteran contends that his toenail condition of the bilateral feet, to include onychomycosis and ingrown toenails, had its onset in service due to wearing wet boots for extended periods of time while patrolling in the Mekong Delta in Vietnam.  For the reasons that follow, the Board finds that the Veteran's toenail condition is related to service and concludes that service connection is warranted.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.  

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C. § 1113(b); 38 C.F.R. § 3.303(d).

In the present case, the Veteran has current diagnoses of onychomycosis and in-grown toenails.  See, e.g., January 2013 VA Podiatry Note; June 2011 VA Podiatry Note; June 2011 VA Examination Report.  Thus, the Veteran has satisfied the first Shedden requirement of a current disability.

Service treatment records show that the Veteran was treated for ingrown toenails of the bilateral great toes on two occasions in July 1970.  Additionally, the Veteran reported in several statements and at the March 2017 Board hearing that his toenails would split and crack in Vietnam after spending several days at a time patrolling through water.  See March 2017 Hearing Transcript; November 2014 Correspondence; August 2010 Claim.  During the Veteran's April 1970 discharge examination, he reported that he had experienced a skin disease; however, the majority of the report of medical history form is illegible.  

The Board also finds that the combat presumption of an in-service injury applies to the current claim.  38 U.S.C. § 1154 (b).  Service records show that the Veteran served as a Light Weapons Infantryman in Vietnam, where he was engaged in extensive combat.  The Veteran was awarded the Purple Heart Medal, the Bronze Star Medal, and the Combat Infantryman Badge.  The Veteran has consistently testified that he first noticed his toenail condition during combat operations in Vietnam, and his reports are consistent with the circumstances of his combat service.  

Accordingly, the Board finds that the second Shedden element is satisfied.

Turning to the question of whether there is a nexus, or link, between the currently shown disability and service, the Board finds that the evidence is, at least, in relative equipoise as to whether the Veteran's toenail condition had its onset in service.

In numerous statements and at the March 2017 Board hearing, the Veteran testified that he continued to experience ingrown, cracked, and split toenails since discharge and that he mostly self-treated the condition over the years.  The Veteran is competent to report that symptoms of a toenail condition he first experienced in service are similar to symptoms he currently experiences, which has been diagnosed as onychomycosis and in-grown toenails.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Additionally, the Board finds him to be credible.  Thus, the Board finds that there is persuasive evidence that the Veteran incurred a toenail disability in combat service that persisted in the years following his service.  See Reeves v. Shinseki, 682 F.3d 988, 999-1000 (2012).  The Board acknowledges the negative nexus opinion of record.  In March 2011, a VA examiner opined that the Veteran's current toenail condition was less likely than not related to military service because the in-service injuries were transient conditions.  The Board finds the rationale provided to be problematic because it does not reflect consideration of the Veteran's contentions that he has suffered from the same toenail condition since Vietnam.  Accordingly, the Board affords this opinion little probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

When considering the Veteran's competent and credible statements along with the combat presumption under § 1154(b), the Board finds the evidence is in equipoise and the benefit of the doubt is given to the Veteran.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  Resolving all reasonable doubt in the Veteran's favor, a toenail condition, diagnosed as onychomycosis and in-grown toenails, had its onset in service and service connection is warranted.  38 U.S.C. § 5107.


ORDER

As new and material evidence has not been received, the Veteran's claim of entitlement to service connection for diabetes mellitus, type II, is denied.

Entitlement to service connection for a toenail condition, diagnosed as onychomycosis and in-grown toenails, is granted.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the remaining issues on appeal.

The Veteran contends that his bladder cancer is due to in-service herbicide exposure.  The Veteran has a current diagnosis of bladder cancer and his medical records show that he has undergone several years of treatment for bladder cancer.  Bladder cancer is not currently included on the list of diseases associated with exposure to certain herbicides under 38 C.F.R. 3.309 (e) that trigger presumptive service connection.  However, the National Academies of Sciences (NAS) recently reclassified bladder cancer as a disease that has "limited or suggestive evidence of an association" with exposure to herbicides.  NAS, Veterans and Agent Orange: Update 2014 (March 10, 2016).  The Veteran also submitted an April 2016 article regarding VA's response to the recent NAS update.  

Although the Veteran was afforded a VA examination in March 2015, no etiology opinion was sought or proffered.  VA must obtain an opinion when the record (1) contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, (3) indicates that the disability or signs and symptoms of disability may be associated with active service; and (4) does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The updated classification for bladder cancer meets the low threshold of what constitutes an indication that a disability may be related to service.  Id. at 83.  The Board thus finds that an opinion regarding whether the Veteran's bladder cancer is associated with or caused by exposure to herbicides in service is warranted.

With regard to the issue of entitlement to service connection for a hematological condition, the Veteran raised the theory of a hematological condition as secondary to bladder cancer for the first time during the March 2017 hearing.  The Board notes that the Veteran has not yet been provided with secondary service connection VCAA notice.  Additionally, the issue of entitlement to service connection for a hematological condition on a secondary basis is inextricably intertwined with the issue of entitlement to service connection for bladder cancer and is deferred pending the development requested herein.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Lastly, as the record indicates that the Veteran receives ongoing VA treatment for the conditions on appeal, any updated treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran and his representative with appropriate notice, pursuant to the VCAA under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), that includes the requirements for establishing secondary service connection pursuant to 38 C.F.R. § 3.310, for his claim of entitlement to service connection for a hematological condition.

2. Obtain and associate with the Veteran's claims file all outstanding VA treatment records for the period from September 2016 to the present, documenting treatment for the issues on appeal.  The Veteran should also be given the opportunity to identify and/or submit any additional private treatment records pertinent to his claim.

3. After the foregoing development has been completed, obtain a medical opinion from a VA physician (M.D.) with appropriate expertise, to determine the etiology of the Veteran's bladder cancer.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The entire claims file and a copy of this Remand must be made available to the reviewing examiner and the examiner shall indicate in the report that the claims file was reviewed.

Based on this review, the examiner is asked to offer an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's bladder cancer is etiologically related to his military service, to include his presumed exposure to herbicides (Agent Orange) therein.   

In rendering this opinion, the examiner should assume that the Veteran was exposed to herbicides in service.  Additionally, while the examiner is free to cite to studies by the National Academy of Sciences or any other medical treatises in rendering the opinion, the examiner may not rely solely on the fact that the Veteran's bladder cancer is not on the presumptive list of diseases associated with herbicide exposure.  Rather, the opinion should explain why any statistical or medical studies are found to be persuasive or unpersuasive, and should address whether there are other risk factors that might be the cause of the Veteran's bladder cancer or whether it manifested in an unusual manner.  The examiner should also specifically review and comment on the April 2016 news article submitted by the Veteran in March 2017.

4. After the above development has been completed, review the file and ensure that all development sought in this REMAND is completed.  Arrange for any further development indicated by the results of the development requested above, and then re-adjudicate the claims.  If benefits sought on appeal remain denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


